Hollister, C. J.,
concurring.
I concur in the opinion and judg'ment in this case, but it is due to myself to add that when it was beard by me no briefs nor authorities were furnished by either party, and I was entirely ignorant of the passage of the act of the twenty-ninth of December, increasing the fees for collection of road taxes referred to in the opinion. This act was never published, and no copies, I believe, were ever furnished to the respondents, nor any information given of its existence. As the act was local in its character, and related solely to the fees and compensation of the several officers of Boise county, it may safely be assumed that the appellant knew of its provisions, and in fairness, it seems to me, should have referred me to it.